Order entered December 4, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00774-CV

                          BONNIE ALLEN-PIERONI, Appellant

                                              V.

                             MARC JOHN PIERONI, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-02065-2014

                                          ORDER
       We GRANT appellee’s December 1, 2015 motion for extension of time to file appellee’s

reply brief. We ORDER the brief be filed no later than January 7, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE